 Case: 4:19-cr-00418-HEA Doc. #: 72 Filed: 09/08/20 Page: 1 of 4 PageID #: 183




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
      Plaintiff,                                      )
                                                      )
 v.
                                                      )   No. 4:19 CR 418 HEA
 MARKALO D. ALEXANDER,                                )
                                                      )
      Defendant.                                      )
                                                      )

                     GOVERNMENT’S SENTENCING MEMORANDUM

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jennifer J. Roy, Assistant United

States Attorney for said District, and states as follows with respect to the Defendant’s

sentencing:


           1. On June 3, 2020, the parties appeared before this Court for a change of plea

               hearing. The defendant entered a plea of guilty to Count One of a four-count

               indictment charging him with being a felon in possession of a firearm, in violation

               of 18 U.S.C. §922(g)(1). The Government agreed to move, at the time of

               sentencing, for the dismissal of Counts Two, Three, and Four. The negotiated plea

               agreement also included a recommendation to the Court as to the Guidelines

               application. That recommendation also included a statement that the parties had

               discussed and agreed not to include Guidelines §2K2.1(b)(6)(B) for possession of

               firearms in connection with the controlled substances recovered from the

               defendant’s residence. (Plea, pp. 2, 5).
                                                  1
Case: 4:19-cr-00418-HEA Doc. #: 72 Filed: 09/08/20 Page: 2 of 4 PageID #: 184




      2. On August 26, 2020, the United States Probation Office filed the Final Presentence

         Report (“PSR”, Doc. No. 65). The PSR calculated the Defendant’s Total Offense

         Level as 23. This calculation included a four-level increase based upon

         §2K2.1(b)(6)(B) because the Defendant used or possessed any firearm in

         connection with another felony offense, specifically possession with intent to

         distribute controlled substances and burglary. (PSR, para. 28). Based on a Total

         Offense Level of 23 and a Criminal History Category of III, the PSR concluded that

         the Defendant’s Guideline range of imprisonment is 57-71 months. (Id. at para 73).

      3. Defendant objects to the application of §2K2.1(b)(6)(B) and asks this Court to

         conclude that the Total Offense Level is 19 and the resulting Guideline

         imprisonment range is 37 to 46 months. (Def. Obj. to PSR, Doc. No. 63; Def. Sent.

         Memo., Doc. No., 71; Final PSR, para. 79).

      4. The Government and defense counsel had discussions during plea negotiations as to

         the sufficiency of the evidence with respect to the application of this enhancement

         based on the connection between the recovered firearms and the 13.9 grams of

         Cocaine Base recovered from a shoebox on a shelf in a closet in a bedroom

         purportedly shared by the Defendant and his girlfriend. The parties ultimately

         agreed to recommend that the enhancement not be applied. The parties never

         discussed the possible application of the recovered firearms in connection with a

         prior burglary. This attorney for the Government was not aware that the Guidelines

         specifically address in §2K2.1, Application Note 14(B) a scenario that provides for

         a four-level enhancement when a defendant, during the course of a burglary, finds


                                            2
 Case: 4:19-cr-00418-HEA Doc. #: 72 Filed: 09/08/20 Page: 3 of 4 PageID #: 185




            and takes the firearm “even if the defendant did not engage in any other conduct

            with that firearm during the course of the burglary….” Therefore, while the

            Government cannot join the Defendant’s objection to the PSR, the Government

            nonetheless asks this Court to impose a sentence pursuant to the recommended

            Guideline calculations contained within the negotiated plea agreement. The

            Government joins defense counsel in his request to apply a four-level downward

            variance from the PSR’s recommended Total Offense Level. This downward

            variance takes into account the sentencing factors of 18 U.S.C. §3553. A sentence

            within this adjusted Guideline range would result in a term of imprisonment that

            would be sufficient, but not greater than necessary, when taking into consideration

            the Defendant’s personal history and characteristics, including two prior felony

            convictions and history of non-compliance while under court–ordered supervision.

            Further, such a sentence would certainly protect the public from future criminal

            activity of the Defendant and promote deterrence.

        5. With respect to plea agreements, the parties are at liberty to negotiate pleas.

            However, the parties do so with the understanding that the Court is not a party to

            the agreement and the Court is free to do what it chooses based upon all the

            information before it, including the information the U.S. Probation Office presents

            to the Court.


      WHEREFORE, for the reasons stated, the United States respectfully requests that the Court

apply a four-level downward variance from the PSR’s Guideline range of 57 to 71 months and



                                                3
 Case: 4:19-cr-00418-HEA Doc. #: 72 Filed: 09/08/20 Page: 4 of 4 PageID #: 186




impose a sentence within the adjusted Guideline range of 37 to 46 months contemplated by the

parties during plea negotiations.




                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney

                                                     /s/Jennifer J. Roy
                                                    BY: JENNIFER J. ROY, #47203MO
                                                    Assistant United States Attorney
                                                    Thomas F. Eagleton Courthouse
                                                    111 South Tenth Street, 20th Floor
                                                    St. Louis, Missouri 63102
                                                    (314) 539-2200




                                    CERTIFICATE OF SERVICE


       I hereby certify that on September 8, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic case filing system upon
counsel for the defendant.


                                                    /s/ Jennifer J. Roy
                                                    Jennifer J. Roy
                                                    Assistant United States Attorney




                                                4
